Citation Nr: 1324970	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  02-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement an effective date earlier than February 1, 2007 for the grant of service connection for coronary artery disease.

3.  Entitlement to an effective date earlier than February 24, 2011 for the award of a 30 percent rating for coronary artery disease.

4.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hepatitis C resulting from a July 1997 surgical treatment at a VA medical facility.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to May 1969, including service in the Republic of Vietnam from May 1968 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2001, September 2008 and September 2012 rating decisions.

In an August 2001 rating decision, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis C, based on a VA surgery performed in July 1997.

In September 2003, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

In June 2004 and again in May 2006, the Board, inter alia, remanded the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C, based on a VA surgery performed in July 1997, to the RO (via the Appeals Management Center (AMC) in Washington, D.C.) for further action.

In a July 2007 decision, the Board, inter alia, denied the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C, based on a VA surgery performed in July 1997.  The Veteran subsequently appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, representative for the Veteran and the VA Secretary filed a Joint Motion with the Court.  By Order dated later in February 2009, the Court granted the Joint Motion, vacating the July 2007 Board decision, and remanding the matter on appeal to the Board for further proceedings consistent with the Joint Motion.

While the above-referenced matter was pending at the Court, in a September 2008 rating decision, the RO, inter alia, granted service connection and assigned a 50 percent rating for PTSD, effective October 15, 2007.  As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In July 2009 and again in February 2012, the Board, inter alia, remanded the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis C, based on a VA surgery performed in July 1997 as well as the claim for an increased rating for PTSD, to the RO (via the AMC in Washington, D.C.) for further action.

While the above-referenced matters were pending at the AMC, in a July 2011 rating decision, the RO, inter alia, granted service connection for coronary artery disease.  An initial rating of 10 percent, effective February 1, 2007 and 30 percent, effective February 24, 2011 were assigned.  The Veteran filed a notice of disagreement (NOD) as to this claim in July 2012, and the RO issued a statement of the case (SOC) in September 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.

In a September 2012, the RO, inter alia, assigned a 60 percent rating for coronary artery disease, effective December 19, 2011. 

In February 2013, the RO, inter alia, assigned a 70 percent rating for PTSD, effective October 15, 2007.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A review of the Virtual VA claims processing system reveals VA treatment records dated through February 2013; the February 2013 supplemental statement of the case (SSOC) notes review of such records.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's psychiatric symptoms have included a short temper, sleep impairments, diminished interest, the avoidance of crowds, a restricted range of affect, impaired concentration, persistent hypervigilence, depression and anxiety; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  On September 1, 2010, the RO received the Veteran's claim for service connection for ischemic heart disease due to herbicide exposure.

4.  The claims file includes no statement or communication from the Veteran, or other document, prior to February 1, 2007, that constitutes a pending claim for service connection for coronary artery disease.

5.  The Veteran's coronary artery disease was diagnosed on February 1, 2007, more than one year prior to the date of a relevant change in law supporting a grant of service connection on August 31, 2010.

6.  There was no evidence from which it is factually ascertainable that an increase in coronary artery disease-meeting the criteria for a 30 percent rating under the criteria-occurred prior to February 24, 2011.

7.  The preponderance of the competent medical evidence indicates that the Veteran does not have additional disability, namely hepatitis C, as a result of a July 1997 surgical treatment at a VA medical facility.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The claim for an effective date earlier than February 1, 2007, for the award of service connection for coronary artery disease is without legal merit.   38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2012).

3.  The claim for an effective date earlier than February 24, 2011, for the award of a 30 percent rating for coronary arty disease is without legal merit.  38 U.S.C.A.      §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2012), 4.104, Diagnostic Code 7005 (2012).

4.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C resulting from a July 1997 surgical treatment at a VA medical facility are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claims, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lacks legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

As for the remaining claims on appeal, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  The Board notes that although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC)  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a January 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate what was then a claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The September 2008 rating decision reflects the RO's initial adjudication of the claim for service connection after the issuance of the January 2008 letter.

With regards to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, a July 2006 letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim.  This letter also informed the Veteran of what information and evidence would be obtained by VA.  In addition, this letter provided notice pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the July 2006 letter, and opportunity for the Veteran to respond, in October 2010, the RO issued a statement of the case which reflects readjudication of the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Hence, the Veteran is not shown to be prejudiced by the timing of this July 2006 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect). 

After the award of service connection, and the RO's receipt of the Veteran's disagreement with the assigned rating, letters dated in November 2008 and August 2009 set forth the criteria for higher ratings for psychiatric disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  In addition, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the report of the VA examinations, as well as the Veteran's VA treatment records and Office of Personnel Management Civil Service disability retirement records (requested by the Board in its July 2009 and February 2012 remands), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105  (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.

As regards the Board hearing in September 2003, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R.
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2003 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which then was the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C resulting from a July 1997 surgical treatment at a VA medical facility.  Also, information was solicited regarding the circumstances of the Veteran's 1997 surgery and whether any treatment providers had related his hepatitis C to this surgery.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

The Board also finds that no additional RO action to further develop the record in connection with claims decided herein, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the October 2007 effective date of the award of service connection.

The pertinent evidence includes the contemporaneous mental health records and the various VA examinations.  The record establishes that the Veteran has experienced such psychiatric symptoms as a short temper, sleep impairments, diminished interest, the avoidance of crowds, a restricted range of affect, impaired concentration, persistent hypervigilence, depression and anxiety.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.

On mental status examination conducted in October 2007, the Veteran's speech was found to be of normal rate and volume, nonpressured and coherent.  Thought content was noted for intrusive thoughts of the traumatic experience, hypervigilence and relationship problems.  Mood was found to be mildly depressed with a congruent affect while insight and judgment were intact.  Current auditory or visual hallucinations were denied and there were no acute psychotic symptoms found.  A GAF of 65 was assigned.

The report of the February 2008 VA examination reflects the Veteran's complaints of nightmares, intrusive thoughts, feelings of detachment, emotional distance, impaired concentrating and memory loss, hypervigilence, an exaggerated startle response, insomnia and irritability.  Other symptoms were reported to include markedly diminished interest, avoidance of crowds, a restricted range of affect, difficulty concentration resulting in short-term memory loss and persistent hypervigilence, including sleeping with a gun under his pillow.  He indicated that these symptoms occurred constantly and moderately affected his daily functioning.  He described his relationship with his parents and his 12 siblings as good and his relationship with his children as strained.  Although he had a significant other, he stated that this relationship was not going well.  He has not worked since the late 1980s due to medical problems.

On mental status examination in February 2008, the Veteran's orientation, appearance, hygiene, behavior, communication and concentration were found to be appropriate or within normal limits.  Affect and mood were found to be abnormal with a flattened affect as he appeared somewhat robotic in his presentation.  Circumstantial circumlocutory speech occurred intermittently without stereotypical, illogically obscure, irrelevant or pressured speech.  There was a delay of response time and he spoke in a very slow, methodical manner while using a lot irrelevant detail and going off the subject often.  There were signs of suspiciousness.  Thought processes were appropriate and judgment was impaired with a history of making poor choices.  Abstract thinking was abnormal in that it was concrete but the Veteran was unable to see how he contributed to some of his problems, he projected blame and was mildly paranoid.  Memory was found to be within normal limits.  There were no panic attacks, delusions, hallucinations or obsessional rituals while  suicidal ideations and homicidal ideations were absent.  A GAF of 55 was assigned.  The examiner opined that the Veteran did not appear to pose a persistent danger of injury to himself or others.

A May 2008 VA treatment note reflects the Veteran's reports that he had many stressors in his life, including the possibility of surgery, the death of his girlfriend's mother and money difficulties.  Mental status examination found the Veteran to be groomed with adequate hygiene, his speech to be of normal rate, volume and articulation and his affect to be constricted.  Mood was found to be depressed and anxious and thought processes were found to be logical and goal-directed with no looseness of associations.  He was noted to be oriented to time, place, person and situation.  There were no delusions, feelings of helplessness, hopelessness, ruminations, suicidal ideations or homicidal ideations found.  With the exception of transitory flashbacks, there were no auditory or visual hallucinations found.  Recent memory was found to be poor while remote memory was found to be intact.  Attention and concentration were found to be poor while insight and judgment were found to be adequate.

An August 2008 VA treatment note indicates that the Veteran had been an active participant in treatment, that he felt that this treatment was beneficial and that he continued to suffer from nightmares, although they were less frequent.  Mental status examination found him to be fully oriented with a casual appearance and appropriate behavior.  Mood was found to be depressed, affect to be mildly constricted, and his speech to be coherent and relevant.  Thoughts were found to be organized and goal-directed, insight and judgment were found to be adequate and memory was found to be intact.  There were no delusions, hallucinations, suicidal ideations or homicidal ideations found.  A GAF of 60-65 was assigned.

A second August 2008 VA treatment note indicates that the Veteran was groomed with adequate hygiene, that his speech was found to be of normal rate, volume and articulation and that his affect was found to be constricted.  Mood was found to be depressed and anxious and thought processes were found to be logical and goal-directed with no looseness of associations.  He was noted to be oriented to time, place, person and situation.  There were no delusions, feelings of helplessness, hopelessness, ruminations, suicidal ideations or homicidal ideations found.  With the exception of transitory flashbacks, there were no auditory or visual hallucinations found.  Recent memory was found to be poor while remote memory was found to be intact.  Attention and concentration were found to be poor while insight and judgment were found to be adequate.

In a December 2008 statement, the Veteran wrote that he had a short temper with anger and hostility, that his short-term memory loss had worsened in the last six months and that he experienced nightmares.  He carried a pistol with him everywhere he went and slept with it under his pillow.  Due to the severity of his PTSD, he only interacted with his immediate family.

A July 2010 VA treatment note reflects the Veteran's reports of recent involvement in a road rage and that there would have been a different outcome had his girlfriend not been in car.  The provider found the Veteran's thoughts to be goal-directed and logical.  There were no suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucinations or delusions noted.

In an October 2010 statement, the Veteran's girlfriend detailed his PTSD symptoms, including sleep impairment and that he carried a loaded pistol with him everywhere he went and slept with it under his pillow.  She also described a recent incident in which the Veteran was involved in an altercation with another driver.

The report of the May 2012 VA Disability Benefits Questionnaire (DBQ) examination reflects the Veteran's reports that his relationships with two of his siblings had deteriorated considerably since his last assessment due to issues associated with another brother's estate, that it had remained stable with his other three siblings, that it was "more stable than it's ever been" with his fiancée of 16 years and that it was "very well" with three of his children.  Although he described his relationship with his fourth child as "very distant," there had been recent overtures to strengthen this relationship.  He reported that he often carried a firearm while in the community, that he drew his weapon during an August 2010 traffic incident, and that he was frequently involved in verbal altercations with others.  Close friendships, social contacts, physical conformations since February 2008, manic/hypomanic symptoms, anhedonia, avolition, crying spells, feelings of guilt/worthlessness, self-injurious thought content or behavior, current thoughts of harming others or current mental health treatment were denied.  Other reported symptoms included a mildly depressed mood, severe daily anxiety, flashbacks, sleep impairments, irritability or outbursts of anger, hypervigilence, an exaggerated startle response, diminished interest, feelings of detachment or estrangement from others, recurrent distressing recollections of the in-service event and frequent rituals/checking behaviors.

On mental status examination in May 2012, the Veteran was found to be fully oriented to time, date, person, place and situation while no marked cognitive impairment was noted.  He was able to complete multi-step commands without difficulty, did not require repetition on tasks involving up to four tasks, was focused and performed within expected limits on tasks of attention.  Speech was found to be normal and there was no rambling speech, tangentially, confusion, illogical thought content or symptoms of a formal thought disorder.  Although the Veteran initially reported auditory and visual hallucinations, he indicated that these symptoms reflected either flashbacks or common perceptual experiences that occurred when transitioning between sleeping and wakeful states.  Mood was found to be within normal limits and well-controlled.  Memory for recent and distant events was found to be grossly intact and there was no significant memory loss noted.  Mild to moderate impairment of personal judgment was noted.  Impulse control was found to be tenuous. 

There were impulsive thoughts related to low tolerance for frustration, which lead to impulsive verbalizations or actions, but had not resulted in physical harm of anyone.  Although he reported periods where he would think of harming others or intend to act in such a manner, he denied current thoughts of harming others or that he would actually act on such thoughts.  While the Veteran reported instances of re-experiencing his traumatic stressors, these experiences did not diagnostically represent a panic attack in the examiner's opinion.  There were no difficulties related to personal hygiene or appearance observed and the Veteran proudly related his ability to perform daily self-care.

The May 2012 VA examiner, following this mental status examination, assigned a GAF of 38.  The examiner opined that it would be "impossible without undue speculation" to tease out only the effects of PTSD upon the GAF score but rather it reflected the combined impact of all diagnosed conditions, to include the additional diagnosis of alcohol abuse.  The examiner further opined that the Veteran suffered major impairment with regard to social relations, mood and occupational functioning.

With respect to whether the Veteran's PTSD warrants the maximum 100 percent disability rating at any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication and marked cognitive impairment was not found in the May 2012 examination.  He was consistently found to be fully oriented while delusions and hallucinations, except for transistory flashbacks, were denied by the Veteran and not found on objective examination.  Although the Veteran's recent memory was found to be poor in 2008, the May 2012 VA examiner found his memory to be grossly intact.  In addition, his hygiene was consistently found to be adequate and there was no suggestion that he was unable to maintain minimum personal hygiene.

Moreover, total social impairment was not demonstrated as the Veteran reported relationships with his parents, some of his siblings, his fiancée and three of his four children.  While total occupational impairment was arguably demonstrated in that the Veteran had not worked since the 1980s, a 100 percent rating requires total social and occupational impairment.  In addition, the May 2012 VA examiner opined that while the Veteran's PTSD alone would not be sufficient to render him employable, it would limit the tasks he was able to complete and restrict his workplace options.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130. 

The Board further notes that the evidence of record reflects that the Veteran had additional symptomatology that is not enumerated in the rating criteria, to include sleep impairments, a short temper and impaired concentration.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating currently assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 38 to 65.

Under the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Collectively, the assigned scores are indicative of moderate or serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do support a finding of moderate to serious impairment.  See 38 C.F.R. § 4.126(a).  The March 2012 VA examiner assigned a GAF score of 38, the lowest score assigned during the appellate period, suggesting serious symptoms or serious impairments in social, occupational or school functioning; the 70 percent rating currently assigned contemplates such serious symptoms or serious impairments.  Moreover, the GAF scores of 65, 60-65 and 55 reflect less impairment than that contemplated by the 70 percent rating currently assigned; as such, it clearly provides no basis for an even higher rating.

Accordingly, the collective evidence supports a finding that, during the instant appellate period, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with current 70 percent disability rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.     § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.     § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that the Veteran has been awarded a TDIU, effective February 24, 2011.  The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The February 2009 VA examiner opined that the psychiatric symptoms would cause an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks.  As there is no suggestion that the Veteran was unable to obtain or maintain employment due to his service-connected PTSD, consideration of a TDIU for the period prior to February 24, 2011, in connection with the higher rating claim on appeal, is not warranted. 

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the Veteran's PTSD, pursuant to Fenderson, as applicable, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the disability on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990). 

III.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 1, 2007 for the award of service connection for coronary artery disease.  He also contends that he is entitled to an effective date earlier than February 24, 2011 for the award of a 30 percent rating for coronary artery disease.  Neither the Veteran nor his representative have provided specific argument in support of these claims.

A.  Earlier Effective Date for Award of Service Connection

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.   38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.   38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

VA is required to identify and act on informal claims for benefits.   38 U.S.C.A.         § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.   If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The basic facts in this case are not in dispute.   The Veteran filed a claim for service connection for ischemic heart disease on September 1, 2010.  In a July 2011 rating decision, the RO granted service connection for coronary artery disease on the basis of presumptive herbicide exposure, effective February 1, 2007.  This effective date was assigned as it was the date the Veteran had been hospitalized at VA for chest pain, which resulted in a diagnosis of coronary artery disease.  

While the Veteran asserts his entitlement to an earlier effective date for the grant of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.   See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Here, while the claims file contains VA treatment records from the VA Medical Center in Hampton and private medical records dated prior to February 1, 2007, these records do not show any reference to a desire for service connection for coronary artery disease.  Thus, these cannot constitute a claim for service connection.

In addition, there is no correspondence from the Veteran, dated prior to February 1, 2007, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to February 1, 2007 that put VA on notice that potential entitlement to service connection for coronary artery disease had arisen.  Moreover, such records do not contain a diagnosis of, or reflect treatment for, coronary artery disease prior to February 1, 2007.

The Board has considered that, in the July 2011 rating decision, the RO granted service connection for coronary artery disease based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R.                 §§ 3.307(a)(6), 3.309(e). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404  (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.   38 C.F.R.            § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.   38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.   38 C.F.R.          § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.   38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

As discussed above, the Veteran did not file a claim for service connection for ischemic heart disease until September 1, 2010, and there was no prior denial of service connection for ischemic heart disease, to include coronary artery disease.  As there was no prior denial of service connection for ischemic heart disease and the Veteran's claim for service connection was received after ischemic heart disease was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case. 

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the Veteran may, possibly, be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for ischemic heart disease, if the evidence of record establishes that (1) he experienced symptoms of ischemic heart disease prior to his diagnosis, and (2) ischemic heart disease existed continuously from that date until the time he filed his claim for ischemic heart disease.  However, the Veteran is already in receipt of an effective date more than one year earlier than his September 1, 2010 claim.  Accordingly, an earlier effective date for the award of service connection, pursuant to 38 C.F.R. § 3.114(a), also is not warranted. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for coronary artery disease earlier than February 1, 2007, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
B.  Earlier Effective Date for Award of 30 Percent Rating

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalent units (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 7005.

A February 1, 2007 VA discharge summary indicates that the Veteran had been admitted following complaints of chest pain and that echocardiogram was found to be abnormal as he developed shortness of breath, fatigue and esophageal burning sensation.  Discharge diagnoses included acute coronary syndrome and it was noted that the Veteran had not suffered a myocardial infarction.  He was prescribed various medications.

A February 24, 2011 VA stress test found that the Veteran's METs level to be 7 without electrocardiogram (EKG) evidence of ischemia at this level of exertion.

The report of a March 2011 VA cardiology examination indicates that the Veteran has experienced angina, shortness of breath, dizziness and fatigue as a result of his heart condition, particularly after strenuous activity.  Syncope attacks, congestive heart failure, a history of rheumatic heart disease, a cardiac pacemaker implant or an automatic inflammable cardiac device (AICD) were denied.  Physical examination revealed normal S1 and S2 without evidence of S3 or S4.  There was no congestive heart failure, cardiomegaly or cor pulmonale found on examination.  

The basic facts in this case are not in dispute.  The RO granted service connection for coronary artery disease, effective February 1, 2007, in a July 2011 rating decision.  An initial rating of 10 percent was then assigned for the period prior to February 23, 2011 and a 30 percent rating was assigned beginning on February 24, 2011.  

However, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable for the award of the 30 percent rating for coronary artery disease.  

The rating criteria for arteriosclerotic heart disease (coronary artery disease) provides no basis for assignment of an earlier effective date for the award a 30 percent rating for the disability.  While the clinical records prior to February 23, 2011 demonstrate the presence of dyspnea and fatigue and the use of continuous medication, it does not show that METs were greater than 5 but less than 7.  In addition, the clinical record did not contain evidence of cardiac hypertrophy or dilatation.  In sum, there is no evidence from which it is factually ascertainable that an increase in disability-meeting the criteria for a 30 percent rating under the rating criteria-occurred prior to February 24, 2011.

The Board again emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of 30 percent rating for coronary artery disease earlier than February 24, 2011 is assignable, the claim on appeal must be denied as without legal merit.  See Sabonis, supra.

IV.  Compensation Under the Provisions of 38 U.S.C.A. § 1151

The Veteran contends that he contracted hepatitis C as a result of blood transfusion performed in conjunction with a 1997 hip replacement surgery at a VA facility.

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected. The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

Based on a review of the evidence of the record, to include the medical experts' opinions, in light of the governing legal authority, the Board must conclude that entitlement to compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability due to surgical treatment at a VA medical facility, is not established. 

A July 1997 VA discharge summary indicates that the Veteran underwent a right total hip arthroplasty.  It was noted that three units of packed blood cells were transfused to the Veteran during this procedure.

During a September 2003 hearing, the Veteran testified that he was first diagnosed with hepatitis in 1998.  He took medication for his hepatitis C and had been diagnosed with hepatitis C by his current providers.

A report of an August 2005 VA infectious disease notes that the Veteran had positive antibody tests for hepatitis C in March 2000 and March 2001 and that such tests indicated exposure to the hepatitis C virus but did not reveal a chronic viral infection.  The examiner noted that a chronic viral infection was diagnosed by demonstrating the hepatitis C virus in the blood, a test known as a viral load and that there are two types of viral loads, a quantitative and a qualitative test.  The examiner also noted that the Veteran had three negative quantitative viral loads in November 2001, April 2002 and June 2003, while also having a more sensitive qualitative viral load done on February 2002, and such testing was found to be negative.  In the examiner's opinion, these findings indicated that the Veteran may have been exposed to the hepatitis C virus but there was no evidence of a persistent hepatitis C infection.  Therefore, in the examiner's opinion, a chronic hepatitis C viral infection was not caused by or a result of a VA surgery performed in July 1997.  The examiner further opined that it was not at least as likely as not that the Veteran was exposed to hepatitis C during this surgery as blood products had been tested for hepatitis C since 1992.

A December 2006 addendum to the August 2005 VA infectious disease report, the examiner indicates that she had reviewed the biopsy report dated in February 2002 and that there was no change in her previous opinion.

A report of a July 2010 VA examination notes that routine hepatitis C screening prior to the 1997 surgery was not conducted and that the initial screening conducted in March 2000 returned positive.  The examiner noted that  confirmatory testing was not done until November 2001 and the Recombinant Immunoblot Assay (RIBA) was negative; repeat testing in April 2002 also failed to confirm hepatitis C RNA.  The examiner also noted that there were two additional tests that showed results below the test limits which were interpreted as being non-reactive and that last testing was for genotype in 2007 and revealed no virus particles.  Further, the examiner noted that a gastrointestinal (GI) specialist who advised the Veteran that his test results were presumed to be positive until the confirmatory test was negative and that a 2005 liver biopsy were contradictory in that the triads were not inflamed or involved but the liver had fatty changes not related to alcohol (ETOH) and were thought to be due to nonalcoholic steatohepatitis (NASH).  The examiner further noted that this same report noted minimal hepatitis C activity despite the GI specialist noting that there was no hepatitis C virus present.  The examiner noted that no diagnostic or clinical testing was conducted as the Veteran did not have hepatitis C ,and more that it was more likely than not that he never had it, as his AB screening was positive but confirmatory testing failed to reveal disease.  The examiner further noted that the Veteran had no active disease and that it was more likely than not that he a false hepatitis C AB screening test.   In addition, the examiner opined that the blood supply was "safe" after 1992 and that the incident of hepatitis C virus transmission after that date was estimated as between one and two million transfusion.

A June 2012 VA DBQ report notes that the Veteran had been diagnosed with hepatitis C in 2000 based on serology, that a 2002 biopsy showed steatosis without fibrosis and that he had never had a detectable viral load on repeated assays from November 2001 to 2007 (always undetectable).  A history of jaundice, ascites, encephalopathy, porphyria, variceal bleeding or treatment for hepatitis was not noted.  Following a physical examination and a review of the Veteran's claims file, the examiner opined there was less than a 50 percent chance that the Veteran's 1997 surgery and transfusion was the proximate cause of his hepatitis C.  The examiner noted that the Veteran was not chronically infected with hepatitis C due to the absence of any viremia on numerous occasions.  In addition, the examiner opined that the risk of acquiring hepatitis C by transfusion in 1997 was low given the active screening by blood banks and the Red Cross, making such acquisition a rare event with less than a 1/10,000 likelihood.

The above-cited evidence reflects that the record contains conflicting medical evidence and opinions pertinent to the question of whether the Veteran suffers from active or chronic hepatitis C, but all agree that any additional disability did not result from the 1997 surgery at VA facility. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93  (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the June 2012 opinion-that there was less than a 50 percent chance that the Veteran's 1997 surgery and transfusion were the proximate cause of his hepatitis C-to be the most persuasive medical opinion on this point.  This examiner had access to the claims file and reviewed and considered all pertinent evidence from this file, including VA and private records and examination reports.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis of the case.  The Board finds that this opinion is highly probative of the question of whether the Veteran actually suffers from additional disability due to the 1997 surgery at a VA facility.  See Hernandez-Toyens v. West, supra at 382; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

As for the Veteran's own assertions, the Board points out that, as a layperson, a veteran is competent to report on matters observed or within his or her personal knowledge (such as being prescribed medication).   See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the June 2012 examiner considered the Veteran's assertions; however, the persuasive opinion rendered weighs against a finding as to the existence of a current additional disability associated with the 1997 surgery, and ultimately, the claim. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran's claimed hepatitis C was the result of his 1997 surgery at a VA facility, such evidence provides no basis for allowance of the claim.  As indicated above, the matters upon which this claim turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion as to whether the Veteran, in fact, suffers from additional disability associated with the 1997 surgery, and any such assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In other words, the Veteran can neither controvert the opinion of the June 2012 examiner, or otherwise support the claim, on the basis of lay assertions, alone. 

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's hepatitis C was caused by or is the result of the surgery performed in July 1997.  As such, a fundamental requirement for an award the criteria for compensation under 38 U.S.C. § 1151 are not me, and the claim must be denied.  In the absence of evidence establishing that the Veteran's hepatitis C was caused by the July 1997 surgery, the matters of fault and foreseeability need not be addressed.

As the preponderance of the evidence weighs against the fundamental element of the claim herein addressed, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

An initial rating in excess of 70 percent for PTSD with alcohol abuse is denied.

An effective date earlier than February 1, 2007, for the award of service connection for coronary artery disease is denied.

An effective date earlier than February 24, 2011, for the award of a 30 percent rating for coronary artery disease is denied.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis C resulting from a July 1997 surgical treatment at a VA medical facility, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


